IN THE DISTRICT COURT OF APPEAL
                                               FIRST DISTRICT, STATE OF FLORIDA

STATE   OF   FLORIDA,                          NOT FINAL UNTIL TIME EXPIRES TO
DEPARTMENT         OF                          FILE MOTION FOR REHEARING AND
HIGHWAY SAFETY AND                             DISPOSITION THEREOF IF FILED
MOTOR VEHICLES,
                                               CASE NO. 1D15-1835
      Petitioner,

v.

ADAM T. GUERRIERI,

      Respondent.

_____________________________/

Opinion filed March 8, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Stephen D. Hurm, General Counsel, and Jason Helfant, Senior Assistant General
Counsel, Tallahassee, for Petitioner.

L. Lee Lockett of Stone Lockett, P.A., Jacksonville, for Respondent.




PER CURIAM.

      The Department of Highway Safety and Motor Vehicles petitions this Court

to quash an order of the circuit court, which overturned a hearing officer’s order

upholding the suspension of Respondent’s driver’s license. We find that the circuit

court applied the incorrect law when it improperly reweighed the evidence
concerning whether Respondent was in actual physical control of a motor vehicle.

See State, Dep’t of Highway Safety & Motor Vehicles v. Kamau, 174 So. 3d 1054,

1054 (Fla. 1st DCA 2015) (citing Dep’t of Highway Safety & Motor Vehicles v.

Lanning, 156 So. 3d 533, 533 (Fla. 1st DCA 2015)). We, therefore, grant the

petition and quash the circuit court’s order, and remand with direction that the

circuit court follow the correct law.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                                        2